Citation Nr: 1009039	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-07 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable rating for residuals, 
fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to October 
2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which in part, granted service connection for 
residuals, fracture of the right ring finger.


FINDING OF FACT

At no time during the appeal period have the Veteran's right 
ring finger fracture residuals been shown to have been 
manifested by ankylosis, amputation, or impairment of 
function approximating such a level of severity.  


CONCLUSION OF LAW

A compensable rating for right ring finger fracture residuals 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.71a, Codes 5223, 
5230 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned for the Veteran's right ring finger 
fracture residuals, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.  Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Board has reviewed all the evidence in the claims file, 
which includes the Veteran's written contentions, service 
treatment records, VA medical records and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The Veterans finger disability may be evaluated either based 
on limitation of motion of the individual finger or based on 
limitation (ankylosis) of the two digits involved on the 
right hand.  38 C.F.R. § 4.71a, Codes 5223, 5230.  

Under Code 5230, any limitation of ring or little finger 
motion warrants a 0 percent rating.  

Under Code 5223, ankylosis of both the long and ring or both 
the ring and little fingers of either hand warrants a 10 
percent rating.  

Notes pertaining to the rating of finger disabilities also 
provide for rating such disabilities as amputation if there 
is ankylosis in certain positions.  The Notes also provide 
for rating based on interference with overall function of the 
hand.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule in Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case here.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings. 
Fenderson, 12 Vet. App. At 126.

The Veteran's service treatment records show that she 
sustained a fracture injury to her right ring finger playing 
volleyball in June 2006.  She underwent surgery and 2 pins 
were inserted in the 4th proximal phalanx of the right ring 
finger.  

On VA examination in July 2007 she reported difficulty fully 
flexing the right ring finger.  The examiner diagnosed 
residuals of a fracture, right ring finger with pinning, 2 
pins; inability to make a complete fist or fully flex the 
finger, with some weakness in her grip.  There was also a 
hardly visible 2.5 cm. scar noted.

In a March 2009 VA examination, the Veteran complained of 
pain with cold weather, and weakness in the right hand grip 
when carrying groceries.  She took Motrin and Ben gay for 
pain when needed.  The Veteran was noted to be employed full 
time as a flight specialist.  She had lost no time from work 
in the last year as a result of the ring finger disorder.  
She experienced pain when lifting.  Effects of her activities 
of daily activities were moderate.  The examiner noted an 
overall decrease in strength and dexterity of the hand.  
There was no objective evidence of pain.  The range of motion 
of the ring finger was entirely normal; as were all the other 
fingers of the right hand.  The extension of the DIP, PIP, 
and MP joints were normal with the ring finger aligned with 
the hand.  There was no gap between the index finger and 
proximal transverse crease of the hand.  There was no 
ankylosis, deformity, or amputation of any part of the digit.  
There was decreased dexterity with mild to moderate right 
hand pain while writing.  There was no evidence of additional 
limitation of motion or pain after repetitive motion.  

X-rays revealed, status post surgery of the right ring finger 
with instrumentation consisting of two screws over the base 
of the 4th middle phalanx.  There were no acute fractures or 
dislocations.  There was normal mineralization, and no soft 
tissue swelling.  

In this case, while the record does show complaints of 
painful motion, there was no evidence of ankylosis.  
Additionally, there was no limitation of motion of the right 
ring finger, or any of the other digits of the right hand; or 
interference with the overall function of the hand warranting 
an additional evaluation.  The Veteran had full extension and 
flexion in his right hand.  Moreover, there is no evidence of 
arthritis in the right 4th middle phalanx to warrant a 10 
percent evaluation under Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a.  There is, therefore, no basis for a compensable 
rating under the applicable diagnostic codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5227, and 5230.

The Board notes the Veteran's contention that she is entitled 
to a compensable rating based on findings of painful motion 
and inability to make a fist.  Although under DeLuca v. 
Brown, 8 Vet. App. 202 (1995), it was noted that VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria. Id.; See 38 C.F.R. §§ 4.40, 
4.45.  On VA examination in March 2009, the examiner noted 
all joint had no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There is no other evidence of record showing such additional 
functional loss.  As such, a compensable rating is not 
warranted under Deluca. 

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
The evidence of record shows that the functional effect of 
the Veteran's disability includes painful motion.  Although 
her disability causes her some functional impairment, the 
evidence of record does not show that the right ring finger 
disability has resulted in marked interference with the 
Veteran's earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or that 
it has necessitated frequent periods of hospitalization.  The 
Board therefore finds that the impairment resulting from the 
Veteran's right ring finger disorder is appropriately 
compensated by the currently assigned schedular rating.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Based on the foregoing, the Board finds that there is no 
basis to award a compensable evaluation for the right ring 
finger fracture residuals.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5230.  As such, the benefit-of-doubt-rule does not 
apply, and the claim for increase must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert, 1 Vet. App. 
at 53-56. 


ORDER

Entitlement to an initial compensable disability rating for 
residuals of a right ring finger fracture is denied.



____________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


